Title: Abigail Adams to Mary Smith Cranch, 22 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my Dear sister
            22 April Philadelphia 1798
          
          By the post of yesterday I received yours of April 15 as the post will now go more frequently I hope you will get Letters more regularly It was very unfortunate for Mrs Porter, to have mr sole taken sick the very day after he came, and the more so because she is now encumberd with more buisness. I have written the dr. that I think it would be best to through two Chambers into one and to have access to it from without by stairs, which Chamber may hold all the Books in regular order, and be a pleasent Room for the President to do buisness in, as we are so confind in the House there are in the

granery some Book shelves which may be made to answer in addition to those we have, and may be new painted— I mean to have the whole executed without Mr Adams knowing any thing of the accommodation untill he sees it and when the building is finishd for the Book Room, I must request Brothers Cranch to see the putting the Books up in order. the Room now used for the Books will serve mrs Porter for a Lodging Room. The Gentlemen say they will let me go home early in June, but it is difficult to keep the good Men together. there are now absent nine Federal senators, from some excuse or other, some for a fortnight, some for three weeks, and some for the remainder of the session. I think it difficult to excuse absence at so Critical a period. the Antis, all stick by, tho the senate are strong; yet they appear to be weak from the absence of so many federal men— in the House they are become so strong, as to do Buisness by a considerable Majority. the Jesuit Gallatin is as subtle and as artfull and designing as ever, but meets with a more decided opposition, and the Party, tho many of them as wicked as ever, are much weakened by some whose consciences will not let them go all lengths with them. as the French have boasted of having more influence in the united states, than our own Government, the Men who now espouse their cause against their own Country, and justify their measures, ought to be carefully mark’d, they ought to be brought into open light. Addresses from the Merchants Traders & underwriters have been presented and signd by more than 500 of Men, of the greatest Property here in this city, highly approveing the measures of the Executive. a similar one from the Grand Jurors, one from york Town, and yesterday, one from the Main Aldermen & common counsel of the city a very firm and Manly address. others are comeing from N york from Baltimore, and I presume Boston will be no longer behind than time to consult, upon the measure. they must in this way shew the haughty Tyrennts, that we are not that divided people we have appeard to be; their vile Emissaries make all our trouble, and all our difficulty. a Report is in circulation that Our Envoys left Paris for London on the 16 Feb’ry but nothing has been received from them here later than Jan’ry 8th tho many Rumourd accounts of dispatches, has been circulated
          I would recommend to my countrymen the judicious observations of mr Burk, who says [“]a Great state is too much envied, too much dreaded, to find safety in humiliation To be Secure, it must be respected, Power and Eminence, and consideration are things not to

be begged. they must be commanded and they who suplicate mercy from others, can never hope from justice through themselves. often has a Man lost his all because he would not submit to hazard all in defending it.”
          See the opinion of the French minister at Berlin upon our Naval defence. Mr Adams writes, I have had some conversation with the French Minister here concerning the New law against Neutral navigation which he admitted as contrary to the Law of Nations. But he says it is only a necessary Retaliation against the English, and if the Neutral Nations will suffer the English to all their vessels, the French must do the same I told him without being disposed to justify or apologize for the Predatory practise of England, which I utterly detested, I must say they never had been carried to an extent any thing resembling this regulation— That besides England was now making indemnification for many of the depredations committed under coulour of her Authority, that if the Principle of Retaliation alledged as a warrant for this new measure on the part of France were founded there could never be any such thing as Neutrality in any maritine war, for that it would require every Neutral power to Make War upon the first instance of improper capture of a vessel under her flag.— No said he, that is not necessary, but the Neutral powers should shew a firm countanance, and determined resolution to Mantain its Rights and send all its commerce under convoy.— I askd him what a power was to do that had no ships of war to give as convoys?— He said they must raise sufficient for the purpose— this you see is the opinion of even a French Minister, yet no longer ago than fryday. our House of Rep’s sit till near 8’ oclock combatting Gallatins motion, that the President should be restricted from useing the ships built & to be built as convoys in time of Peace, thinking I presume as he could not prevent their being built, he would defeat the use of them at this present time, as France had not declared War, and it was not probable we should, the Federilists cast out the motion by 50 to 34—
          I believe I have wearied you with politicks. I wrote mrs Black last week, and in hopes that she might get the Letter sooner inclosed it to mr smith, who when it arrives may be absent, which I regreet please to tell her that I received her Letter of the 16 yesterday that since I took the child from mr Black, he nor his Housekeeper have not been near it, that they retaind all the Cloaths which the child had except what it had on, and those which mrs Black Sent it. I

knew it must have more clouts or it could not go the journey. never having had more than 8—I have therefore got some diaper and made 13 for it, a couple of yellow flannel coats & two calico slips, all of which we have made and if mr Black does not think proper to give up the other things, I will see that the Baby shall have every necessary article. I shall be answerable to the Nurse for its Board, but they made the poor thing sick by taking it out in the Evening and giving it Rum, the Nurse says to make it sleep. it was more uneasy and gave her more trouble than when it was sick with the small Pox— I was quite unhappy about it it is better now, and I expect to see it to day. I believe I should have lost it, if they had kept it a week, and gone on in the way they began.— I shall rejoice when I hear it is safe with its Patron and Benefactress— let me know when the Box for cousin Betsy arrives. has mrs Norten been unwell? I hope it is not her old sickness.— my Love to her. when she is Blessd with a daughter I shall think she deserves well of her Country—and need no further aid it with Recruits—
          I quite long to see you all. I do hope the buildings will be all finished so that Mrs Porter may be able to remove into them when we come. I should like to have the kitchin floor & stairs painted, and the chamber floor where the Girls used to sleep. I hope particular attention will be paid to the chimny peice in the parlour to get the smoak of that it may dry—
          I inclose 5 dollors. will you be so good as to get something of the value of a couple of dollors & present to mrs Porter. perhaps a new Bonnet might be acceptable. I will not confine you to two dollors— please to pay sister smith as she knits & keep her supplied with cotton. I will put ten dollors instead of 5 in, that you may draw upon it for a load of wood to Pheby if she wants or Bread corn—
          I sent to get an other of mr Harpers Books to send to the Library, but tho two thousand were Printed they are all gone. a new Edition is comeing out
          I am my dear sister / most affectionatly / your / Sister
          
            A Adams
          
        
        
          Mrs otis who with her Family always dine with us on sundays desires to be rememberd to you we live like sisters—
          my dear sister the Aniversary of this day awakens all my feelings. is poor suky yet living?
          The Baby has been to see me to day. it grows very fat since it had

the small pox. I dont think it half so pretty since as it was before yesterday the nurse went to mr Blacks and they sent it what things it had. they had got over their anger, but said they would take it away at the end of a fortnight, but I do not believe them—
          my pens are very bad but I cannot copy my scrawls—
        
      